Letter to the shareholders from the chairman of the board and the president and cEO Dear fellow Shareholders, It is our pleasure to invite you to attend CAE’s 2016 Annual and Special Shareholder meeting (the “Meeting” ). As in prior years, we will meet to consider important matters affecting our Company. Whether or not you plan to attend the Meeting, we encourage you to review the enclosed information, consider the resolutions put forth by the Board and vote your Shares. As a Shareholder, you have the right to vote your Shares on all items that come before the Meeting. Your vote is important to us and we encourage you to exercise your right either in person at the Meeting or by proxy. This Circular also gives you details about all the items for consideration and how to vote. It also contains information about the nominated Directors, the auditors, reports from the various committees of the Board and CAE’s corporate governance practices. At the Meeting, we will as always review our financial position, including the increased value we are delivering to Shareholders, and our business operations. We will also respond to your comments and questions. Finally, we want to thank you for your continued confidence in and support of CAE and we remain committed to delivering world-class performance and creating long-term value for our Shareholders. We look forward to seeing you at this year’s Meeting. James F. Hankinson (signed) Marc Parent (signed) Chairman of the Board President and CEO June 15, 2016 CAE INC.| 2016| MANAGEMENT PROXY CIRCULAR 1 Proxy circular summary This summary highlights some of the important information you will find in this Management Proxy Circular (the “Circular” ). These highlights do not contain all the information that you should consider, and you should read this entire Circular before voting your Shares . shareholder voting matters Voting matter Board Vote Recommendation Page reference for more information Election of 10 Directors FOR each nominee 7 Appointing PricewaterhouseCoopers LLP as Auditors FOR 9 Advisory Vote on Executive Compensation FOR 10 Approval for Increasing the Number of Shares available for CAE’s Employee Stock Option Plan FOR 11 CAE INC.| 2016| MANAGEMENT PROXY CIRCULAR 2 Proxy circular summary Our director nominees Age Director Since Position Indepen-dent Committee Memberships1 Board and Committee Attendance FY2016 Other Public Boards Top Three Competencies Margaret S. (Peg) Billson 54 2015 President & CEO, BBA Aviation – Aftermarket Services YES Audit 86% N/A § Knowledge of industry § Strategic leadership and management § Human Resources Michael M. Fortier 54 2010 Vice-Chairman, RBC Capital Markets YES GC 100% 1 § Knowledge of industry § Finance/Accounting § Governance/Board Paul Gagné 69 2005 Corporate Director YES HRC (Chair) Audit 100% 3 § Strategic leadership and management § Finance/Accounting § Human Resources James F. Hankinson 72 1995 Corporate Director YES 100% N/A § Strategic leadership and management § Finance/Accounting § Governance/Board Alan N. MacGibbon 60 2015 Vice-Chair, Osler, Hoskin & Harcourt LLP YES Audit 100% 1 § Finance/Accounting § Human Resources § Strategic leadership and management John P. Manley 66 2008 President and CEO, Business Council of Canada YES GC (Chair) HRC 100% 2 § Finance/Accounting § Human Resources § Governance/Board Marc Parent 55 2008 President and CEO, CAE NO 100% N/A § Knowledge of industry § Strategic leadership and management § R&D Peter J. Schoomaker 70 2009 Consultant on Defence Matters YES GC HRC 100% N/A § Knowledge of industry § Strategic leadership and management § Human Resources Andrew J. Stevens 59 2013 Corporate Director YES Audit HRC 100% 2 § Strategic leadership and management § Knowledge of industry § R&D Katharine B. Stevenson 53 2007 Corporate Director YES Audit (Chair) 100% 2 § Strategic leadership and management § Finance/Accounting § Governance/Board 1 Refer to page 1 for definitions. CAE INC.| 2016| MANAGEMENT PROXY CIRCULAR 3 Proxy circular summary 2016 Performance highlights Record revenue Record Backlog, including record 53 Flight simulators sold Annual Free Cash Flow Net Debt-to-Total Capital Ratio $2.5B $6.4B $248M 28.9% 2016 Executive compensation highlights ¢ Executive bonuses based on 126% of financial targets achieved, as well as personal objectives, reflect CAE’s profitability performance in FY2016 ¢ 116% achievement on the performance RSU tranches vesting in FY2016 reflects CAE’s relative performance against its competitors on shareholder return Other executive compensation best practices ¢ Caps on annual bonuses ü ¢ 50% of FY2016 LTIP awards vest based on absolute performance measures ü ¢ Pensionable earnings based on actual years served (plus any severance period in certain circumstances) ü ¢ Change of control severance limited to 2 times salary and bonuses ü ¢ Clawback policy ü ¢ Minimum share ownership and option profit retention guidelines ü ¢ Anti-hedging policy ü CAE INC.| 2016| MANAGEMENT PROXY CIRCULAR 4 Proxy circular summary Governance highlights The following table shows some of the ways CAE continues to adhere to the highest standards in corporate governance it has maintained throughout its more than 65-year history. ¢ Number of Director nominees 10 ¢ Number of non-employee Independent Director nominees 9 ¢ Board Committee members (including the Governance Committee, which is responsible for recommending new Directors to join the Board) are all Independent ü ¢ Average age of Director nominees 61.2 ¢ Annual election of Directors ü ¢ Directors elected individually (rather than slate voting) ü ¢ Majority voting guidelines for Directors ü ¢ Other board commitments and interlocks policy ü ¢ Separate Chair and CEO ü ¢ Director tenure and age term limits ü ¢ Share ownership requirements for Directors and executives ü ¢ Board orientation/education program ü ¢ Number of Board meetings held in FY2016 7 ¢ Number of financial experts on the Audit Committee 3 ¢ Code of Business Conduct ü ¢ Annual advisory vote on executive compensation ü ¢ Formal Board and Committee evaluation processes ü ¢ No dual-class shares ü CAE INC.| 2016| MANAGEMENT PROXY CIRCULAR 5 Proxy circular summary Voting by proxy is the easiest way Please refer to the enclosed form of proxy or your voting instruction form or to Section 1 - “About Voting Your Shares” for more information on the voting methods available to you. If you elect to vote on the Internet, by telephone or in person at the Meeting, you do not need to return your proxy form or voting instructions. Review this proxy circular and vote in one of four ways IN PERSON VIA THE INTERNET BY TELEPHONE BY MAIL CAE INC.| 2016| MANAGEMENT PROXY CIRCULAR 6 Table of contents Letter to the Shareholders from the Chairman of the Board and the President and Chief Executive Officer i Proxy Circular Summary ii Definitions 1 Notice of 2016 Annual Shareholders' Meeting 3 Section 1 | About Voting your Shares 4 Section 2 | Business of the Meeting 7 Section 3 | About the Nominated Directors 16 Section 4 | Corporate Governance 26 Section 5 | Board Committee Reports 31 Section 6 | Board Director Compensation 40 Section 7 | Executive Compensation 44 Compensation Discussion and Analysis 44 Compensation Objectives 44 Setting Executive Compensation 45 Compensation Policy and Objectives 49 Executive Share Ownership Requirements 58 Risk Mitigation 59 Determination of the NEO's Compensation in FY2016 61 Shareholder return performance graph 66 Pay for Performance Linkage 67 Pay for Performance Relative to Comparator Group 69 Compensation of our Named Executive Officers 71 Summary Compensation Table 71 Incentive Plan Awards 73 Pension Arrangements 75 Termination and Change of Control Benefits 77 Section 8 | Other Important Information 81 Section 9 | Appendix A: Board of
